UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6829



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL EDWARD DUGGER,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. William L. Osteen, Sr.,
District Judge. (CR-91-128, CA-97-293-6)


Submitted:   December 17, 1998            Decided:   January 5, 1999


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Edward Dugger, Appellant Pro Se. Lisa Blue Boggs, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Edward Dugger seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West 1994

& Supp. 1998).     We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability, deny leave to proceed in forma pauperis,

and dismiss the appeal on the reasoning of the district court.   See

United States v. Dugger, Nos. CR-91-128; CA-97-293-6 (M.D.N.C. Jan.

29, 1998).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2